PER CURIAM.
By petition for writ of certiorari we have for review an order of the Florida In*805dustrial Commission bearing date June 25, 1969.
We find that oral argument would serve no useful purpose and it is therefore dispensed with pursuant to Florida Appellate Rule 3.10, subd. e, 32 F.S.A.
Our consideration of the petitions, records and briefs leads us to conclude that there has been no deviation from the essential requirements of law.
Accordingly, the petition for writ of certiorari is therefore denied.
Attorneys’ fees in the amount of $250.00 is awarded to claimant’s attorney.
It is so ordered.
ERVIN, C. J., and ROBERTS, DREW, CARLTON and ADKINS, JJ., concur.